Citation Nr: 0915359	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-21 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the Veteran's psychiatric disorder (major depression with 
post-traumatic stress disorder (PTSD)) for the period from 
April 29, 2005, to January 15, 2007.

2.  Entitlement to an evaluation in excess of 50 percent for 
the Veteran's psychiatric disorder for the period beginning 
January 16, 2007.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from April 1963 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 Rating Decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for major depression with PTSD, with an initial 
evaluation of 30 percent, effective April 29, 2005.

In May 2007, the RO increased the evaluation assigned to the 
psychiatric disability to 50 percent, effective January 16, 
2007.  

The Veteran requested a hearing on his July 2006 VA Form 9 
Appeal.  A Travel Board hearing was scheduled in March 2008, 
but prior to its occurrence, the Veteran cancelled the 
hearing because he could not attend.  The request for a 
hearing is therefore considered withdrawn.  38 C.F.R. 
§ 20.704(e).

The Board notes that this appeal was remanded by the Board to 
the Appeals Management Center in June 2008 in order to obtain 
VA outpatient medical records, as well as private medical 
records.  The development required by the remand has been 
accomplished, and the Board may proceed with a decision on 
the merits of the Veteran's claim.

Further, as is more fully addressed below, the Board has 
found it appropriate to alter the time periods in question 
for evaluating the Veteran.  The Veteran has submitted 
competent evidence showing a significant worsening of his 
condition dated June 23, 2006, which the Board finds is 
sufficient, when considered with the subsequent March 2007 
examination, to support an evaluation of 70 percent.  
Therefore, the Board will consider the evidence first for the 
period from April 29, 2005 to June 22, 2006, and then from 
June 23, 2006 to the present.


FINDINGS OF FACT

1.  Prior to June 23, 2006, the Veteran's psychiatric 
disorder was manifested by occupational and social impairment 
due to panic attacks, impairment of memory, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective social relationships, suicidal 
ideation, and hallucinations.  The Veteran did not 
demonstrate obsessional rituals, continuous panic or 
depression to the point that he could not function 
independently, appropriately, and effectively, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.

2.  Beginning June 23, 2006, the Veteran's psychiatric 
disorder was manifested by occupational and social impairment 
with deficiencies in most areas, including work, family 
relations, thinking, and mood, due to hallucinations, 
suicidal ideation, intermittently illogical speech, near-
continuous depression having a severe effect on his daily 
life, difficulty in adapting to stressful situations 
including work in his antiques shop, and an inability to 
establish and maintain effective relationships.  The Veteran 
did not demonstrate gross impairment in thought processes or 
communication, delusions, grossly inappropriate behavior, the 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, his own occupation, or his own name.  He did 
not present a persistent danger to himself or others.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation of 50 
percent, and no higher, for the Veteran's psychiatric 
disorder are met, for the period of April 29, 2005, until 
June 22, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for assignment of an evaluation of 70 
percent, and no higher, for the Veteran's psychiatric 
disorder are met, for the period beginning June 23, 2006 and 
continuing to the present.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as VA outpatient records 
for the period beginning April 2006 and continuing to the 
present.  The RO also procured records from the Chambersburg 
Hospital, Summit Behavioral Health Services, and other 
private medical providers.  The Veteran requested a hearing 
in conjunction with his appeal, and a Travel Board hearing 
was scheduled; prior to the hearing, however, the Veteran 
withdrew his request, and the hearing was not held.  The 
appellant was afforded VA medical examinations in August 
2005, March 2007, and August 2008.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Evidence

The Veteran received inpatient treatment at the Chambersburg 
Hospital (CH) during March 2005.  The Veteran was admitted 
for evaluation of "spells", which included vivid visual 
hallucinations and flashbacks related to his Vietnam 
experience.  The Veteran informed his medical providers that 
he had previously attempted suicide, and he had episodic 
suicidal thoughts.  In describing his Vietnam experience, the 
Veteran was tearful.  He informed the examiner that he had 
middle insomnia, decreased energy, loss of interest, frequent 
tearfulness, a variable appetite, and a sense of 
hopelessness.  He had vivid visual flashbacks, but no 
auditory hallucinations.  The examiner did not detect 
delusional or bizarre ideation.  The Veteran was alert and 
oriented to person, time and place.  There was no evidence 
that his memory had been affected.  His insight was good, and 
his judgment appeared intact.  At the time of his treatment, 
the Veteran was married; his wife was supportive of him.  He 
was retired, and had been since 1991 because of his multiple 
sclerosis, but continued to run an antique shop behind his 
house.  Upon entry to CH, the Veteran's Global Assessment of 
Functioning (GAF) score was 40, which indicates the Veteran 
had "[s]ome impairment in reality testing or 
communication . . . [or] major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood . . . ."  American Psychiatric Association, 
Diagnostic Criteria from DSM-IV (DSM-IV) at 47 (1994).  By 
the time he was discharged, his GAF score was 60, which 
indicated "[m]oderate symptoms . . . [or] moderate 
difficulty in social, occupational, or school 
functioning . . . ."  DSM-IV at 47.

The Veteran was treated by Summit Behavioral Health Services 
(Summit) between March 2005 and July 2008.  Treatment reports 
from March through April 2005 noted that the Veteran was 
anxious and depressed.  He had some suicidal thinking and 
other thoughts of self-harm, but no intent.  

In a May 2005 letter, R.M., a Summit therapist, described 
visual and auditory hallucinations.  He noted that on the 
Veteran's worst days, "he can still see his fellow infantry-
men dying as he tried to relieve their pain."  Also, the 
Veteran would "hear[] the dead young soldiers calling for 
him, saying that 'things will be better on the other side.'"  

The Veteran had an examination at the local VA Medical Center 
(VAMC) in August 2005 for his psychiatric disorder.  The 
Veteran reported that he was very depressed.  In February 
2005, he had attempted suicide.  He regularly had thoughts 
about his own death and that of others, and that intrusive 
thoughts about Vietnam had become worse since his March 2005 
hospitalization.  The Veteran cried when describing his 
experiences in Vietnam.  During the examination, the Veteran 
had a brief memory disturbance during which he could not 
remember what year it was.  There was no evidence of 
hallucinations.  He did have periodic suicidal thoughts, but 
his mood had improved with medication.  The Veteran indicated 
he had panic attacks, and the examiner noted that the Veteran 
seemed to be experiencing panic towards the end of the 
examination.  The Veteran was anxious and depressed during 
the examination.  The examiner noted the Veteran had symptoms 
of increased arousal, hypervigilance, and an exaggerated 
startle response.  In describing his personal life, the 
Veteran noted that he had been married to his wife since 
1965.  He was very close to his grandchildren.  The Veteran 
described the antique shop that he continued to run behind 
his home; he regularly had groups of schoolchildren and 
photography classes to the shop, and he enjoyed telling the 
groups about the antiques and the history of the area.  The 
examiner determined the Veteran's GAF score to be 54, which 
indicates moderate symptoms.  See DSM-IV at 47.

An April 2006 letter from the Veteran's therapist at Summit 
indicated that the Veteran's major depressive disorder had 
come under control.  The Veteran was increasingly able to 
manage the times when his depression would worsen.  He 
continued to experience nightmares, flashbacks, and 
hallucinations.  He still had some suicide risk, although he 
only rarely had thoughts of suicide.

The Veteran submitted a June 2006 letter from his therapist, 
which was also signed by the Veteran's psychiatrist.  The 
therapist stated that "[s]ince I last wrote to you in April 
of this year, his condition has worsened.  His reports to me, 
and to his psychiatrist, in the late winter and early spring 
of this year were exaggeratedly optimistic."  The therapist 
stated that the Veteran had been "reporting what he wished 
he were [sic] experiencing rather than what was actually 
happening to him."  According to the therapist, the Veteran 
could no longer keep hiding the truth after Memorial Day, 
which was "too emotionally powerful for him to ignore."  
The relief the Veteran had experienced through therapy and 
medication had only been temporary.  For the Veteran, nothing 
made him happy anymore.  His relationship with his wife had 
been weakened, and he feared that she would leave him during 
the times when he was most depressed and vulnerable.  

The Veteran had another VA examination in March 2007.  He 
indicated that he continued to have nightmares in which the 
people he witnessed dying would hover over his bed.  
Nightmares occurred approximately once every two weeks.  The 
Veteran had daily intrusive thoughts, and intermittent 
flashbacks, and panic attacks three times per week.  He told 
the examiner he had difficulty expressing loving emotions.  
He had poor sleep, poor concentration, irritability, and 
hypervigilance.  He continued to feel guilty for not being 
able to contact the families of the many soldiers who gave 
him messages for their families before dying.  The examiner 
noted that the Veteran had hesitant, quivering speech.  He 
was able to communicate, but lost control of his thoughts at 
times.  He could not answer all questions, and forgot certain 
issues.  During the examination, the Veteran could not recall 
the date of his stroke or the date of his previous 
hospitalization.  He denied hallucinations.  The Veteran had 
no homicidal ideation.  Although the Veteran claimed he did 
not have suicidal ideation, he said that sometimes he felt it 
would be better if he was not alive.  His hygiene and 
grooming were fair.  He was alert and oriented.  He did not 
have obsessive or ritualistic behavior.  The Veteran 
described his relationship with his wife as "good", and 
said that he is close to his daughter and granddaughters.  
The Veteran reported difficulty in social functioning.  He 
had few friends and followed mostly isolative pursuits.  
Although the Veteran continued to run his antiques shop, 
sometimes he had difficulty being around people, which 
affected his work in the shop.  The examiner determined the 
Veteran's GAF score to be 42, indicating serious symptoms.  
See DSM-IV at 47.  The examiner opined that the Veteran's 
social functioning was impaired, and that his quality of life 
had deteriorated since the last examination.  The psychiatric 
condition affected his work, thinking, and mood.

The Veteran was provided a third VA examination in August 
2008.  At the time of the examination, the Veteran continued 
to have nightmares.  He had good relationships with his wife 
and daughter, but he was withdrawn from the community, and 
kept most of his personal interactions limited to his family.  
He was still able to run his antique shop.  The Veteran's 
thought and communication was not impaired, but his memory 
was.  He did not have delusions, hallucinations, or panic 
attacks, and he denied current suicidal ideation.  He was 
able to maintain personal hygiene.  He experienced depressed 
episodes, which would cause him to have difficulty sleeping.  
The examiner determined the Veteran's psychiatric symptoms to 
be "medium", but chronic and continuous.  The examiner 
opined that the Veteran's physical health, relationships, 
leisure activities, and quality of life were severely 
affected by his PTSD symptomatology.  The examiner continued 
the Veteran's GAF score of 42.

The Veteran was seen in November 2008 at the VAMC complaining 
that his medications were not working.  He felt depressed, 
had frequent crying spells, and was experiencing flashbacks 
and nightmares.  He denied suicidal or homicidal ideation.



Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Period from April 29, 2005 to June 22, 2006

Psychiatric disorders are rated under Diagnostic Code 9411 
according to a general set of criteria applicable to 
psychiatric disabilities.  Currently, the Veteran's 
psychiatric disorder is rated at 30 percent for the period 
from April 29, 2005 to January 15, 2007, which, under the 
General Rating Formula for Mental Disorders (found at 38 
C.F.R. § 4.130) requires a showing of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events); a 30 
percent rating.

38 C.F.R. § 4.130.  For the Veteran's rating to increase for 
the period of April 29, 2005 to January 15, 2007, the Veteran 
would have to demonstrate one of the following levels of 
occupational and social impairment: 

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating.  

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent 
rating.  

38 C.F.R. § 4.130.

The Board finds that the Veteran met the requirements for a 
50 percent evaluation during this period.  All of the 
examinations reflect symptomatology of at least a 50 percent 
evaluation during this period.  The Board notes, in fact, 
that the Veteran demonstrates some symptomatology relevant to 
a 70 percent or 100 percent evaluation, although his 
condition does not nearly approximate those ratings.  

The Veteran attempted suicide in February 2005, shortly 
before he was admitted for a week of inpatient treatment.  
During his inpatient treatment, the Veteran related 
hallucinations and suicidal thoughts, as well as vivid 
flashbacks.  An August 2005 VA examination report reflected 
depression and regular thoughts about his own death as well 
as that of others.  The Veteran had some memory disturbance, 
anxiety, and depression.  He indicated that he had regular 
panic attacks, and the examiner noted that the Veteran 
appeared to be having the beginning of a panic attack during 
the examination.  

The Board notes that the Veteran's condition appeared to 
improve slightly, per an April 2006 letter from his 
therapist.  A June 2006 letter from the same therapist, 
however, indicated that the Veteran had been hiding the true 
extent of his condition.  In June 2006, according to his 
therapist, the Veteran's condition had become worse, and 
medication and therapy were no longer helping him.  Nothing 
in his life made him happy at that time, and the 
relationships that he had been able to maintain - such as 
with his wife - had deteriorated.  

Based on this symptomatology, the Board finds that an 
evaluation of 50 percent for the period from April 29, 2005 
to June 22, 2006, is clearly warranted.  He showed continuing 
disturbances of motivation and mood, and he had difficulty 
establishing relationships.  He experienced regular panic 
attacks, and his memory was impaired.  Further, the Veteran 
demonstrated some symptomatology suggesting an even higher 
rating - he demonstrated suicidal ideation, which is one of 
the criteria for a 70 percent evaluation, and he had 
persistent hallucinations, which is a characteristic 
applicable to a 100 percent evaluation.  

The Board does not find, however, that a 70 percent 
evaluation is appropriate for the period in question, despite 
the fact that the Veteran has some symptomatology applicable 
to a 70 percent rating.  The Veteran did not demonstrate 
continued difficulty with family relationships.  The only 
familial difficulty with his family occurred around Memorial 
Day in 2006; at other times both before and after that, he 
described his relationship with his wife and daughter as 
"good".  The Veteran's judgment and thinking were 
consistently appropriate.  Although the Veteran demonstrated 
suicidal ideation, he did not have obsessive rituals, 
illogical speech, or near continuous panic or depression 
which affected his ability to function independently.  He 
never demonstrated spatial disorientation, and his personal 
appearance was never neglected.  A 70 percent evaluation 
would only be appropriate if the Veteran's symptomatology 
more closely approximated that of a 70 percent rating.  Where 
there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that particular rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Veteran's 
symptomatology is adequately and most closely addressed by 
the criteria for a 50 percent evaluation.

For the Period Beginning June 23, 2006

After considering all of the evidence, the Board determines 
that an increased evaluation for the Veteran's psychiatric 
disorder to 70 percent is warranted for the period beginning 
June 23, 2006.  The Board uses the date of June 23, 2006 
based on the letter of that date received from the Veteran's 
therapist and signed off on by the Veteran's psychiatrist.  
Although the letter did not discuss symptomatology in detail, 
it indicated a significantly worsened condition for the 
Veteran, and suggested that prior examinations did not 
address the full extent of his disability.  The next 
examination of the Veteran's condition occurred in March 
2007, and the report from that examination illustrated a 
significantly deteriorated psychiatric condition; the Board 
has no evidence suggesting the Veteran's condition improved 
for the period between June 23, 2006 and the March 2007 
examination.  

As addressed above, 70 percent evaluation is appropriate 
where the Veteran experiences occupational and social 
impairment, with deficiencies in most areas.  There are some 
areas where the Veteran is not significantly impaired.  
Considering the Veteran's occupational impairment, although 
he had to retire because of his multiple sclerosis, he 
continues to be able to run an antiques shop behind his 
house, but has difficulty interacting with customers.  Also, 
he is still able to get along well with his family, although 
he experienced a decline in the relationship with his wife 
according to the June 2006 letter from the Veteran's 
therapist.  The Veteran indicated in both March 2007 and 
August 2008 that his relationships with his wife, daughter, 
and granddaughters were "good."  As to symptomatology, the 
Veteran has never demonstrated obsessional rituals, impaired 
impulse control, spatial disorientation, or a neglect of his 
hygiene.

Other symptomatology the Veteran has shown makes a 70 percent 
evaluation appropriate.  In addition to exhibiting the 
criteria sufficient to support a 50 percent evaluation, he 
has had consistent suicidal ideation; it had become worse as 
of June 2006, and in March 2007, he said he sometimes felt as 
if it would be better if he was not alive.  The Veteran's 
ability to communicate is impaired.  His thought and speech 
has been occasionally illogical, as demonstrated in his March 
2007 examination by his hesitant speech, the fact that he 
lost control of his thoughts at times, and the fact that he 
could not answer all questions.  Also, according to the June 
2006 letter, the Veteran spoke tearfully in describing his 
symptomatology to his therapist.  He has been consistently 
depressed, which has made it difficult for him to function on 
a day-to-day basis.  His relationships have deteriorated; in 
March 2007, he had few friends and pursued isolative 
activities, and in August 2008, the examiner opined that the 
Veteran's relationships were severely affected by his 
psychiatric symptomatology.  He has some difficulty with 
being around others in the context of his antique shop as 
well.

The Board has considered whether or not an even higher rating 
is warranted of the Veteran's psychiatric disorder.  The 
severity of his disability, however, does not approximate the 
criteria for the next higher rating.  A higher, 100 percent 
evaluation is not warranted, as the Veteran continues to be 
able to work in his antiques shop.  He has not demonstrated 
gross impairment in thought processes or communication.  The 
August 2008 examination noted that his suicidal ideation had 
subsided.  There is no evidence that the Veteran suffers from 
gross impairment in thought processes.  Although at times he 
has had difficult communicating, the evidence shows that on 
the whole, the Veteran is able to communicate well.  The 
Veteran denied experiencing delusions or hallucinations in 
the August 2008 examination, although the Board notes that he 
did have more flashbacks and nightmares during a November 
2008 clinic visit.  The Veteran has never behaved in a 
grossly inappropriate manner, and no doctor has opined that 
he is in danger of hurting himself or others.  He keeps up 
with personal hygiene, and there is no evidence that he has 
severe memory lapses.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for either of the two periods in 
question.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned therein.  What the Veteran has not shown 
in this case is that his psychiatric disability has resulted 
in unusual disability or impairment that rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  The Board observes that 
the Rating Schedule provides a potential 70 or 100 percent 
evaluation for psychiatric disorders, and, as explained 
above, the Veteran does not have the symptoms identified in 
the criteria for those ratings.  Additionally, the Veteran's 
disability has not required frequent periods of 
hospitalization.  The psychiatric disability does not affect 
his ability to work, as noted by his examiners, as he is 
completely disabled from work because of his multiple 
sclerosis.  Further, the Veteran is able to work in his 
antiques shop.  To the extent that the Veteran's occupational 
ability may be impaired, the respective 50 percent and 70 
percent evaluations specifically address occupational 
impairment.  Also, the Veteran is not seeking employment.  
This case does not present "exceptional" circumstances, 
and, as the Veteran's symptomatology is appropriately 
addressed by the 50 percent and 70 percent criteria, the 
Rating Schedule is not inadequate.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the Veteran's 
psychiatric disorder.

ORDER

A 50 percent evaluation for a psychiatric disorder is granted 
for the period of April 29, 2005 until June 22, 2006, subject 
to the laws and regulations governing payment of monetary 
benefits.

A 70 percent evaluation for a psychiatric disorder is granted 
for the period of June 23, 2006 to the present, subject to 
the laws and regulations governing payment of monetary 
benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


